Citation Nr: 0423344	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from July 1985 to November 
1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for 
PTSD.  The RO also denied his claims for service depression 
for depression, alcohol abuse secondary to PTSD, and cocaine 
and marijuana abuse secondary to PTSD.  He filed a timely 
notice of disagreement (NOD), but did not state specifically 
which claims he intended to appeal.  See, 38 C.F.R. § 20.201 
(2003).  His representative, however, indicated he was 
appealing the PTSD claim.  

In August 1998, the RO sent the veteran a letter asking for 
clarification as to which of the claims he was intending to 
appeal.  He was given 60 days to respond, after which the RO 
would assume he was only appealing the claim related to PTSD 
- as alluded to previously by his representative.  He did not 
respond directly, but his representative sent a memorandum to 
the RO in lieu of a VA Form 9 (substantive appeal), 
indicating he was only appealing the claim for PTSD.  
Accordingly, the Board will only address this claim.  
38 C.F.R. § 20.200 (2003)

It is also noted that in separate rating actions in June 2000 
and July 2002, the RO also denied the veteran's claim for a 
nervous disorder, but he has not appealed those decisions 
either, so this issue likewise is not before the Board.  
See 38 C.F.R. § 20.201 (2003).




FINDINGS OF FACT

1.  There is no persuasive evidence the veteran engaged in 
combat against enemy forces during service, and he did not 
respond to two RO questionnaires requesting specific details 
and information concerning his alleged stressors, so they are 
either unverified or unverifiable.

2.  The most persuasive medical evidence of record indicates 
the veteran does not currently have PTSD or a stress-related 
psychiatric illness from his military service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

The veteran was provided VCAA notice in May 2002 - obviously 
after the RO's initial June 1997 decision.  Because the VCAA 
was enacted during the pendency of this appeal, compliance 
with the explicit timing requirements of §5103(a) is 
impossible without the nullification of the RO's initial 
decision.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id., at *28; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at *32-*33, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  But since in this particular case, the 
veteran was given a chance to submit further evidence prior 
to the RO's readjudication of his claim and issuance of a 
Supplemental Statement of the Case (SSOC), the Board finds 
that satisfactory measures have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2002 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of May 2002, the veteran was 
requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records, 
and his VA inpatient hospital and domiciliary records.  In 
March 1998 and December 2003, the RO sent a PTSD 
questionnaire to him in order to obtain information relating 
to his claim, but he did not respond to either letter.  In 
addition, the RO obtained a VA PTSD examination in April 
1998.  Furthermore, over 2 years have passed since the May 
2002 VCAA letter, but he has not indicated that he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  Also, although offered, 
he declined his opportunity for a hearing to provide oral 
testimony in support of the claim.  38 C.F.R. § 20.700(a) 
(2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

The SMRs are negative for any indication of PTSD or a PTSD-
related stressor.

In September 1996, the veteran stated while he was in the 
service, he was stationed in the DMZ (demilitarized zone) in 
Korea and on war alert.  See VA Form 21-4138.  He said he 
still had visions of what happened, but he did not say 
specifically what happened.

VA hospital records from Montrose, New York, indicate the 
veteran was hospitalized several times during the late 1990s 
for drug and alcohol dependence as well as various 
psychiatric problems.  

In February 1996, the veteran was admitted to a VA facility 
and diagnosed on Axis I with alcohol dependence, marijuana 
abuse, and cocaine abuse.  On Axis V, he had a Global 
Assessment of Functioning (GAF) score of 60.

In June 1996, the veteran was admitted for a long history of 
substance dependence.  The diagnoses were the same as in 
February 1996.

In July 1996, the veteran was admitted and depression was 
diagnosed on Axis I.  On Axis V, he had a GAF score of 60.  
Notes indicate there were no tangential or circumstantial 
thoughts.  He was correctly oriented to time, place, 
situation, etc., and his memory was intact.  There were no 
cognitive defects noted on admission.  His insight and 
judgment were fair to good.  He denied suicidal and homicidal 
ideation.

The veteran was admitted again in August 1996.  His GAF score 
was 60.  He was transferred to a VA domiciliary with no 
apparent distress.  He was coherent and there were no evident 
signs of psychosis.

In December 1997, the veteran was admitted to a VA substance 
abuse program for cocaine dependence.  Diagnoses noted were:  
polysubstance dependence, bipolar disorder, panic attack 
disorder, PTSD (Axis I); borderline personality disorder 
(Axis II); and a GAF score of 40 (Axis V).

Thereafter, in January 1998, the veteran was admitted to a VA 
domiciliary because he was homeless and unemployed.  
Diagnoses noted were:  borderline personality disorder, 
bipolar disorder, PTSD, alcohol and cocaine dependence (Axis 
I); and a GAF score of 40 (Axis V).  

In February 1998, the veteran was transferred from the 
domiciliary to a VA psychiatric ward following an aborted 
suicide attempt.  Diagnoses noted were dysthymia, multiple 
substance dependence (Axis I); borderline/dependent 
personality (Axis II); and a GAF score of 50 (Axis V).

An April 1998 report of a VA PTSD examination indicates the 
veteran complained of recurrent nightmares, mood swings, and 
panic attacks.  He stated he was stationed near the DMZ in 
Korea and was a legal specialist.  He said he worked on a 
case in which a soldier was reprimanded for getting into a 
fight with a sergeant.  He said he had to look at pictures of 
the sergeant's head, which had been smashed open, and he 
still had flashbacks of those pictures.  He said the North 
Korean Army was by the DMZ and were ready to attack - his 
unit was on alert for the last two months he was there.  He 
said he had some friends who drowned while on a mission, but 
could not remember their names.  After leaving Korea, he 
returned to Fort Dix and began drinking heavily and smoking 
marijuana.  He said he worked on another murder case where a 
female was killed and burned near the barracks.  He said he 
could smell the flesh burning and remembered the fire trucks.  
He said death threats were made against the prosecutors of 
the case.  During his time at Fort Dix, he made numerous 
requests to return to Korea.  After discharge, he continued 
drinking and was heavily into drugs.  He was arrested and 
placed in jail on two occasions for robbery.  

The veteran described recurrent dreams and flashbacks of 
death and being chased.  He admitted to having a problem with 
crack, cocaine, marijuana and LSD.  He described suicidal 
ideations in the past.  Upon examination, he was logical and 
organized.  He described feeling paranoid and admitted to 
hearing voices.  He said he had trouble sleeping unless he 
took medication.  

The VA examiner concluded:

[The veteran] does not meet the DSM-IV criteria 
for post-traumatic stress disorder.  [The 
veteran] was never involved in a life threatening 
situation and his reaction to the stressful 
situation he was in was not out of the ordinary, 
and in fact, he put in for a voluntary request to 
return to Korea.  He also reports the diagnosis 
of bipolar disorder but did not describe any 
manic symptoms and only mood swings which 
occurred within seconds to minutes and did not 
last for any significant period of time.  He did 
describe panic symptoms accurately but during the 
interview, did not describe these as being a 
major part of his problem and did not discuss 
these symptoms until it was directly asked to 
speak of them due to his self-report of having 
this diagnosis.

There is no solid connection with his current 
symptoms and his time in service.  There is the 
possibility that given the patient's history of 
illegal activity, alcohol and drug dependence and 
a report of Axis II diagnosis that he may be 
malingering in an attempt to get a service-
connected pension.

In August 1998, the veteran was admitted to a VA psychiatric 
ward after referral from his VA psychologist.  He was 
experiencing auditory hallucinations, feeling depressed and 
having suicidal ideations.  Diagnoses noted were:  severe, 
recurrent, major depression, polysubstance abuse (Axis I); 
borderline personality disorder (Axis II); and a GAF score of 
30 (Axis V).

In November 1998, the veteran was admitted to the VA 
psychiatric ward after expressing suicidal ideations.  He 
complained of depression and auditory hallucinations.  
Diagnoses noted were:  schizoaffective disorder, 
polysubstance abuse (Axis I); and a GAF score of 40 (Axis V).  

In January 1999, the veteran was admitted to the VA 
psychiatric ward after becoming suicidal.  Diagnoses noted 
were:  polysubstance abuse, history of schizoaffective 
disorder (Axis I); and a GAF score of 40 (Axis V).  

VAOPT records from March and April 1999 note the veteran 
experienced nightmares and slept poorly.  

In May 1999, the veteran was admitted to the VA psychiatric 
ward for "his chronic relapsing schizoaffective disorder 
precipitated by noncompliance with medication regimen and 
resumption of illicit substance abuse (cocaine and alcohol) 
necessitating stabilization in a supervised hospital 
setting."  Diagnoses noted were:  depressed schizoaffective 
disorder, alcohol abuse, cocaine abuse (Axis I); and a GAF 
score of 40/35 (Axis V).  In June 1999, a recreation 
assessment notes that PTSD was one of his diagnoses.

A January 2000 VAOPT record indicates the veteran was 
diagnosed with schizoaffective disorder (Axis I), and had a 
GAF score of 50 (Axis V).

A May 2001 VAOPT record notes the veteran was assessed with 
schizoaffective disorder and depression.

May, June, July and August 2001 VAOPT notes indicate the 
veteran was seen for symptoms consistent with his diagnosis 
of PTSD.  He expressed anxiety over finding work and paying 
for school.  He also expressed frustration over trying to 
reestablish a relationship with his father.

An October 2001 VAOPT record notes the veteran was seen for 
symptoms consistent with his diagnosis of PTSD.

In January 2002, VAOPT records note continued treatment for 
schizophrenia and auditory hallucinations.

Governing Laws and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection for PTSD, in 
particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2003); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2003).  And credible 
supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The SMRs are negative for any indication of PTSD or PTSD-
related stressor.  The veteran did not engage in combat with 
the enemy, therefore there must be corroboration of any PTSD 
stressors described by him.  Zarychi, 6 Vet. App. at 98.  
During the 1998 VA PTSD examination, he described several 
events during service, namely, reviewing graphic pictures of 
a crime scene, having two friends drown, working on a murder 
case, and being on war alert while in the DMZ in Korea.  
Although his service records confirm that he served overseas 
in Korea, the record does not corroborate any of the specific 
events mentioned.  And although the RO sent him PTSD 
questionnaires on two occasions in an attempt to obtain 
further information regarding those events, he did not 
respond.  So his alleged stressors are either unverified or 
unverifiable.

Furthermore, in April 1998, the VA examiner concluded the 
veteran did not meet the criteria for PTSD under the DSM-IV, 
finding there was no connection between his current symptoms 
and military service.  Indeed, after a thorough interview and 
psychiatric evaluation, the VA examiner suspected the veteran 
of malingering.

During the late 1990s, the veteran was in and out of drug 
rehabilitation programs and VA psychiatric facilities.  PTSD 
was noted in several records, but it is unclear whether this 
was a self-reported diagnosis or one made by a qualified 
psychiatrist or psychologist after a thorough PTSD 
examination and objective review of the record.  Cf., Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (where the Court 
rejected a medical opinion as immaterial where there was no 
indication the physician reviewed the veteran's SMRs or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis).  
See also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Other than the April 1998 PTSD examination discussed above, 
it does not appear from the record that an examination 
specific to PTSD was ever performed.  Instead, treatment was 
focused on the veteran's drug dependence, depression, suicide 
attempts, and his auditory hallucinations associated with his 
schizoaffective disorder.  Sadly, his multiple 
hospitalizations were complicated by his failure to comply 
with his medication regimen and his continued use of illicit 
drugs.

So, unfortunately, without competent medical evidence 
confirming the veteran currently has PTSD and linking it to 
his military service - and, in particular, to an objectively 
confirmed stressful event in service, he has no valid claim.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

For these reasons, the claim for service connection for a 
PTSD must be denied because the preponderance of the evidence 
is unfavorable, meaning the benefit-of-the-doubt doctrine 
does not apply.  38 C.F.R. § 3.102 (2003); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.




ORDER

The claim for service connection for PTSD is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

-


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



